Citation Nr: 1744861	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  11-31 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of additional dependency educational compensation benefits that were paid concurrently with Dependents' Educational Assistance (DEA) benefits in the amount of $6,732.80.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1984 to May 1987 and from May 2004 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision by the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In February 2014, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in Montgomery, Alabama.  A transcript of that hearing is of record. 

In September 2014, the appeal was remanded by the Board for further development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  During the period from January 12, 2009 to August 4, 2010, the Veteran received additional VA dependency benefits in the calculated amount of $6,732.80 for his son, A.M., who was concurrently receiving VA Dependents' Education Allowance benefits under Chapter 35, Title 38 of the United States Code.

2.  The creation of the indebtedness in the amount of $6,732.80 was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran.

3.  Recovery of the indebtedness in the amount of $6,732.80 would not violate the standards of equity and good conscience.


CONCLUSION OF LAW

1.  The debt created by overpayment of dependency benefits in the amount of $6,732.80 is valid.  38 U.S.C.A. §§ 3562, 5112 (West 2014); 38 C.F.R. §§ 3.500, 3.707, 21.3023 (2016).

2.  The criteria for waiver of recovery of an overpayment of VA dependency benefits in the amount of $6,732.80 have not been met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016), requires VA to assist a claimant at the time that he or she files a claim for benefits.  However, such duties to notify and to assist do not apply to the claim of waiver of recovery of an overpayment of VA disability compensation.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002). 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits in excess of the amount to which he or she was entitled. 38 C.F.R. § 1.962 (2016).  Whenever the Secretary finds that an overpayment has been made to a veteran or eligible person, the amount of such overpayment shall constitute a liability of that person to the United States.  See Mountford v. Shinseki, 24 Vet. App. 443 (2011).

In this case, the record reflects that, in August 2009, eligibility for DEA was established, effective March 10, 2009.  At that time, the Veteran was being paid compensation benefits for a total of 5 dependents, including his son A.M.  At the time of the rating decision, A.M. was 20 years old.    

In this regard, as relevant to this appeal, dependency compensation may be paid to a Veteran on behalf of a dependent child from that child's 18th birthday based upon school attendance if certain criteria are satisfied.  See 38 U.S.C.A. §§ 1115, 1135; 38 C.F.R. § 3.667.  A child of a Veteran may also be eligible for DEA benefits under Chapter 35 if certain criteria are satisfied.  38 U.S.C.A. §§ 3501, 3510, 3512 (West 2014); 38 C.F.R. §§ 3.807 (a), 21.3021, 21.3030, 21.3040, 21.3041 (2016). 

However, the payment of both dependency compensation based on educational assistance under § 3.667, and educational assistance under Chapter 35 for the same child, constitutes a duplication of benefits that is strictly prohibited.  38 U.S.C.A. 
§ 3562 (providing that the commencement of a program of education benefits under Chapter 35 shall be a bar to additional amounts of compensation because of such a person); 38 C.F.R. §§ 3.667 (f) (providing that compensation may not be authorized after a child has elected to receive educational assistance under Chapter 35); 21.3023 (2016) (providing that a child's election of educational assistance benefits under Chapter 35 is a bar to additional compensation on account of the child based on school attendance after age 18); 3.707 (cross-referencing § 21.3023).

The record indicates that VA has already recouped the overpayment at issue in this case.  Nevertheless, the Board will consider the entire overpayment amount.  See Franklin v. Brown, 5 Vet. App. 190, 193 (1993) and 38 C.F.R. § 1.967 (a) (any portion of an indebtedness resulting from participation in benefits programs administered by VA which has been recovered by the Government from the debtor may be considered for waiver).

In April 2010, the RO sent the Veteran a letter informing him that they had received information that A.M. was receiving DEA.  Based on this information, the RO proposed to reduce his compensation benefits by removing A.M. from his award, effective January 12, 2009, the date his son began receiving Chapter 35 benefits.  The RO informed the Veteran that the proposed adjustment may result in an overpayment of benefits that were paid to him. 

Records show that, in May 2010, the Veteran contacted the RO via telephone and asked that VA remove A.M. from his compensation benefits, due to A.M.'s receipt of DEA. 

In August 2010, the RO sent the Veteran a letter informing him that his benefits had been adjusted, and that the adjustment had created an overpayment in the amount of $6,732.80.

In September 2010, the Veteran submitted a financial status report and statement requesting a waiver of the overpayment. 

Thereafter, in October 2010, the Committee on Waivers and Compromises denied the Veteran's request for a waiver, finding that the Veteran was at fault in the creation of the debt, that he had received unjust enrichment at government expense, and that financial hardship had not been established. 

The Veteran contends that a waiver of the overpayment should be granted because he informed VA of A.M.'s education benefits, and that repayment of the debt would create a financial hardship.  In various statements to VA, and in his testimony in February 2014, the Veteran has asserted that he called VA on multiple occasions over a year (July 2012 statement); on an estimated twenty occasions (as per an August 2015 statement) or thirty-five occasions (later in that same statement); or "over 500 times" (February 2014 testimony), to inform them that his son was receiving DEA benefits and asking that he be removed from his monthly compensation payments.  

In determining whether a waiver of overpayment is appropriate, VA's (and the Board's) inquiry is focused on three distinct questions.  First, VA must determine if the overpayment at issue was validly created.  See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991) (noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided); see also VAOPGCPREC 6-98 (holding that where the validity of the debt is challenged, that issue must be developed before the issue of entitlement to a waiver of the debt can be considered). 

In order for the Board to determine that the overpayment was not properly created, it must be established that the Veteran was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the Veteran being erroneously paid benefits.  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  Jordan v. Brown, 10 Vet. App. 171 (1997). 

Second, if the debt is valid, VA must determine if fraud, misrepresentation, or bad faith played a role in its creation. If it did, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 U.S.C.A. 
§ 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963(a), 1.965(b) (2016); see also Ridings v. Brown, 6 Vet. App. 544 (1994) (holding that the Board must independently address the matter of bad faith before addressing whether waiver would be appropriate).

Finally, after it has been determined that the debt is valid and that fraud, misrepresentation and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  See 38 U.S.C.A. § 5302 (b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) fault of debtor - where actions of the debtor contribute to creation of the debt; (2) balancing of faults -weighing fault of debtor against VA fault; (3) undue hardship -whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which the VA benefits were intended; (5) unjust enrichment - failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment - reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965 (a).

Initially, the Board notes that nothing in the record reflects that the calculation of the overpayment at issue in this case was in error and the Veteran has not disputed the validity of the debt in question.  Consequently, the Board finds the overpayment of $6,732.80 was validly created. 

As noted previously, 38 U.S.C.A. § 5302 (c) and 38 C.F.R. § 1.965 (b) indicate that a finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of an overpayment.  The Committee on Waivers and Compromises concluded in its October 2010 decision that the facts in this case do not show that the mandatory bars to waiver apply in the present case, and the Board agrees.  There is no indication that the Veteran attempted to defraud VA by misrepresenting any relevant facts with respect to his benefits. 

Turning to whether collection of the debt would be against equity and good conscience, the Board again notes that the Committee on Waivers and Compromises denied the Veteran's claim for waiver on the basis that recovery of the overpayment would not be against equity and good conscience, as it would result in an unfair gain to the Veteran.  38 U.S.C.A. § 5302 (a); 38 C.F.R. § 1.965. 

The Board agrees, and finds that the Veteran is at fault in the creation of the debt.  In this regard, while the Veteran asserts that he telephoned VA to inform them of A.M.'s dual benefits, the record shows that between February 2009 and May 2010, the Veteran made a total of 8 phone calls to VA.  The first 7 of these calls were regarding various subjects, such as a checking account change (March 2009); his retirement pay (February 2009 and March 2009); a service connection claim for a sinus condition (November 2009 and February 2010); drill pay (August 2009); and appeal clarification (September 2009).  It was not until May 2010, after the Veteran received the April 2010 proposed reduction, that the record shows he phoned VA to ask that A.M. be removed.  

The Board acknowledges the Veteran's report of calling VA anywhere from 20 to 500 times to report his son's receipt of educational benefits.  However, there are no records showing such calls to the RO.  The presumption of regularity is applicable in this case.  If VA had received phone calls from the Veteran regarding A.M.'s dual benefits, it is presumed that a report of contact would have been prepared detailing the information provided in the telephone call and filed in the claims file, much in the manner of the above calls.  See Fithian v. Shinseki, 24 Vet. App. 146, 151 (2010); see also Ashley v. Derwinski, 2 Vet. App. 307 (1992) (holding that there is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties).  However, the presumption of regularity may be rebutted by the submission of "clear evidence to the contrary." Ashley at 309; see also YT v. Brown, 9 Vet. App. 195, 199 (1996).  Here, the Veteran has not submitted evidence to rebut the presumption of regularity in favor of VA.  He has made multiple unsupported statements of having telephoned VA to inform them of his son's benefits; however, in the absence of corroborating evidence, the Veteran's unsupported lay statements do not rise to the level of clear evidence necessary to rebut the presumption of regularity.  Therefore, the Board concludes that he is at fault for the creation of the debt.

Nevertheless, another factor to be considered is whether the recovery of the overpayment would defeat the purpose for which the benefits were intended.  In this case, collection of the debt would not nullify the objective for which benefits were intended since the law precludes a veteran from receiving additional dependency compensation for school attendance when the same dependent is receiving Chapter 35 DEA benefits. 

The Board also finds that failure to make restitution would result in unfair gain to the Veteran because he received greater benefits than were authorized by law during the time period in question.  Indeed, although the Veteran asserts that he informed VA of the change in A.M.'s status and that VA continued to pay him regardless, he would be unjustly enriched by waiver of the overpayment, as he would be allowed to keep the additional dependency benefits that he was not legally entitled to receive.  In addition, there is no indication that the Veteran's reliance on VA benefits resulted in relinquishment of a valuable right.

In regard to undue hardship, the Veteran testified at the February 2014 hearing that the debt had been repaid in full, but that the repayment caused financial hardship.  However, the Board notes that in association with his application for waiver of the overpayment, the Veteran submitted a VA Form 5655, Financial Status Report, which showed a monthly household income of over $9,000.00, out of which approximately $7,000.00 in bills were paid each month.  The Board notes that nearly $600.00 of the monthly payments owed by the Veteran were listed only as monetary amounts, with no indication of the debtor to which they were being paid.  However, even considering the $600.00 per month in unnamed debts, the Board notes that the Veteran still ended each month with $2,000.00 in surplus income.  Based on the information provided, the Board finds undue hardship has not been established, as the Veteran's income exceeded his monthly obligations during the period he was repaying the debt.  Importantly, the debt has been fully repaid.

After carefully weighing all relevant factors set forth above, and considering the benefit of the doubt doctrine set forth in 38 U.S.C.A. § 5107, the Board finds that recovery of the VA compensation indebtedness in the calculated amount of $6,732.80 does not violate the principles of equity and good conscience.  As discussed above, the Board finds that the fault in the creation of this debt lies with the Veteran, and financial hardship has not been established based on the information of record.  Moreover, recovery of the debt at issue would not defeat the purpose for which the benefits were intended; the Veteran would be unjustly enriched by VA's failure to recover this debt; and there is no showing of detrimental reliance on the part of the Veteran.  Under such circumstances, the request for waiver is denied.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963.


ORDER

An overpayment of VA compensation benefits in the amount of $6,732.80 was properly created, and waiver of recovery of the overpayment is denied.



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


